Citation Nr: 1456543	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-41 938	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a disability manifested by pain in the legs and feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for pain in the legs and feet.  

In his substantive appeal (VA Form 9), received in September 2009, the Veteran requested a Board hearing at the RO.  Subsequently, on a Hearing Options Form, dated in November 2009, the Veteran elected to have a local hearing with a RO hearing officer in lieu of a Board hearing.  In a subsequent statement, however, dated in January 2010, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2013).  

In April 2012, the Board remanded the issue of service connection for a disability manifested by pain in the legs and feet for further evidentiary development.  Following additional evidentiary development, the VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in November 2012.  


FINDING OF FACT

A chronic disability manifested by pain in the legs and feet was not manifested in military service, and no such current disability is attributable to service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by pain in the legs and feet that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in May 2008 and August 2008 from the RO to the Veteran, which were issued prior to the RO decision in January 2009.  Additional letters were issued in March 2010 and April 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file.  Significantly, in February 2010, a response from the National Personnel Records Center (NPRC) noted that searches of "Walter Reed Hospital" for "1982" were conducted, but no records were located.  In February 2010, the RO made a formal finding of unavailability of any clinical records from the Walter Reed Medical Center for 1982.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the agency of original jurisdiction (AOJ) has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanations for the conclusions reached.  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  


II.  Background

The records indicate that the Veteran entered active duty in March 1981.  The service treatment records (STRs) show that the Veteran was seen in April 1981 with complaints of pain in the right heel due to an injury to the right heel; the assessment was bruised calcaneus, right foot.  He was again seen in May 1981 with complaints of bilateral heel pain; calcaneal stress fracture was to be ruled out.  He was subsequently diagnosed with clinical stress fracture, left heel.  At the separation examination in February 1983, clinical evaluation of the feet was normal.  

A VA examination in May 1983 was negative for any complaints or clinical findings of a leg or foot disorder.  

The Veteran's claim of service connection for multiple disabilities (VA Form 21-526) was received in April 2008.  

Submitted in support of the Veteran's claim were treatment reports from several private medical providers, dated from January 2004 through May 2008.  A treatment note, dated in January 2004, indicates that the Veteran was seen for complaints of right heel pain.  An x-ray study of the right foot, dated in January 2004, noting that the Veteran was referred for radiographic study due to hind foot and heel pain; the impression was plantar calcaneal spur.  A private treatment report dated in August 2004 reflects that the Veteran was seen in an emergency room with complaints of right heel pain due to a stress fracture.  The assessment was bilateral stress fracture and right heel pain.  A physical therapy note, dated in October 2007, indicates that the Veteran complained of low back pain with radiation of pain down both legs.  No pertinent diagnosis was noted.  Among these records is a treatment report from Dr. Gerald Irwin, dated in November 2007, indicating that the Veteran was seen for evaluation of low back pain.  The Veteran noted that, after two hours of standing and lifting, he tended to get some leg discomfort which radiated down his legs and sometimes to his ankles.  Following a physical examination, the pertinent diagnosis was degenerative lumbar disc disease.  

The Veteran was seen for physical therapy evaluation in January 2008.  At that time, he complained of a 4 to 5-year history of central low back pain with pain into bilateral toes at time and increased pain over the previous 4 to 5 weeks of insidious onset.  It was noted that the Veteran had been wearing a lumbosacral brace since November 2007 which had helped somewhat.  He stated that he "bumped artillery rounds" weighing up to 160 pounds for 13 years and worked as a prison guard lifting 300-pound buckets of ice for 3 years.  It was noted that the Veteran worked full time for Red Gold, running a box making machine; he had to lift stacks of boxes from floor height to shoulder height continuously throughout the day and worked at a fast pace.  The assessment was pain, due to decreased range of motion.  A physical therapy note dated in February 2008 reflects diagnoses of back pain and degenerative disc disease.  When seen in May 2008, the Veteran reported a history of low back pain that stayed in his back and did not radiate into the legs; he reported old military injury to the back due to lifting artillery shells over a 3-year period.  The assessment was low back pain syndrome.  

Received in August 2011 were private treatment reports dated from October 2007 through August 2011, which show that the Veteran received ongoing clinical evaluation and treatment for a chronic low back pain with radiation of pain into the right leg.  These records reflect diagnoses of low back pain syndrome and degenerative disc disease and disc bulging.  

The Veteran was afforded a VA examination in May 2012.  The Veteran reported injuring his right foot during boot camp; as a result, he noted that he had had heel pain off and on ever since.  The Veteran related that his symptoms became worse after the first 3 to 4 hours of a 12-hour shift and on rising in the morning.  The Veteran also reported serving as an ammo section driver.  He recalled landing on his right knee while jumping from one truck to another.  The Veteran related that the knee locks and aches when in any positon for a long time.  He noted that the knee symptoms began a year earlier; he had trouble particularly with stairs and ladders.  Following a physical examination, the examiner reported diagnoses of plantar fasciitis of the right foot, and chondromalacia of the right knee.  The examiner opined that the claimed condition was less likely than not incurred in or caused by claimed in-service injury, event or illness.  The examiner noted that the Veteran claimed that he bruised his right knee jumping from an ammo truck to another during military service; however, his STRs are silent regarding any such injury.  The examiner stated that a nexus cannot be established between the Veteran's service-related knee trauma and his current right knee symptoms.  The examiner also noted that the Veteran recalled a right foot injury during boot camp.  The examiner stated that the STRs mentioned complaints of bilateral heel pain with 2-week profile; however, there was no mention of a heel condition on the Veteran's separation examination.  It was therefore concluded that a nexus could not be established between the Veteran's service-related heel pain and his current right plantar fasciitis.  The examiner observed that it must be noted that there were no complaints of either a knee or foot condition on the Veteran's separation examination; therefore, it was less likely as not that the Veteran's knee and foot conditions are related to service or an incident in service.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

After a review of the evidentiary record, the Board finds that service connection is not warranted for a disability manifested by pain in the legs and feet.  Significantly, while the service treatment records reflect complaints of right heel pain and diagnosed with bruised calcaneus of the right foot, the remainder of the service treatment records (STRs) is completely silent with respect to any complaints or diagnosis of a chronic disorder.  The STRs are also silent with respect to any complaints of a disability manifested by pain in the legs.  In fact, at the time of his separation in February 1983, clinical evaluation of the lower extremities and feet was normal, and the Veteran denied having any foot problems at that time.  The first clinical documentation of a right foot disorder was in January 2004, when he was diagnosed with planter calcaneal spur, some 21 years after service separation.  The first post-service clinical documentation of the onset of right leg complaints was in October 2007, more than 24 years after service.  The lack of clinical documentation of a chronic problem does not definitively answer the question before the Board, but it is something that may be considered.  (The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran here has contended continuity of right heel pain off and on ever since an injury in service.  However, upon separation examination in February 1983, the Veteran denied any foot problems and clinical evaluation of the feet was normal.  Moreover, even though he filed a claim for other disability in March 1983, he failed to raise a claim of entitlement to service connection for a disability involving the legs and feet until 2008, over 25 years following discharge, a period during which he engaged in very strenuous labor.  This failure to raise a claim strongly suggests that he in fact has not suffered from chronic and continuous symptomatology since active service.  (He was aware of how to file a claim at least as early as 1983 when he filed a claim of service connection for "nerves breakdown."  At that time, he did not seek service connection for a disability manifested by pain in the legs and feet.)  For these reasons, the Board finds that his assertions regarding continued symptoms are not credible.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

The Board notes that the absence of evidence constitutes negative evidence against the claim because it tends to disprove that the claimed disorder was the result of an in-service injury, which resulted in a chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  This lack of objective evidence between the period of active military service ending in 1983 and the first diagnoses in 2004, is itself evidence that tends to show that the Veteran's current right foot and right knee disorders did not have their onset in service or for many years thereafter.  

Moreover, the Board finds that there is no persuasive evidence demonstrating a relationship between a currently diagnosed foot or leg condition and military service.  Rather, following the May 2012 VA examination, the examiner reviewed the records, examined the Veteran, and offered his opinion that the Veteran's current conditions were less likely than not related to service.  The examiner noted that the Veteran claimed that he bruised his right knee jumping from an ammo truck to another during military service; however, his STRs are silent regarding any such injury.  The examiner also noted that the Veteran recalled a right foot injury during boot camp.  He stated that the STRs mentioned complaints of bilateral heel pain with 2 week profile; however, there is no mention of a heel condition on his separation examination.  Therefore, a nexus cannot be established between the Veteran's service-related heel pain and his current right plantar fasciitis.  The examiner concluded that a nexus could not be established between any service-related right knee trauma or heel pain to the currently diagnosed problems.  The Veteran has not submitted any evidence of a nexus to service.  Moreover, while he may believe such a relationship exists, the question of etiology in this case involves issues that the Veteran, as a layperson, is not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the absence of a diagnosed chronic disability until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current foot or leg problems are not the result of disease or injury incurred in or aggravated by military service, and there is no evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for a disability manifested by pain in the legs and feet must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  


ORDER

Service connection for a disability manifested by pain in the legs and feet is denied.  



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


